DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 10/23/2022, with respect to the rejection of claims 1-20 under section 103 as obvious in view of Buckby and Ehrhardt have been fully considered and are persuasive.  The rejections of claims 1-20 under section 103 has been withdrawn.   Applicant persuasively argues that “Because Erhardt modifies the two sensor signals using a comparator, Buckby as modified by Ehrhardt fails to teach or disclose "a computer controller . . .storing a desired label detection signal sequence, said computer controller receiving said OFF and ON signals from the first and second electronic sensors separately and comparing said separately received OFF and ON signals to said electronically stored sequence." And, Buckby as modified by Erhardt fails to teach or disclose these features because the processor of Ehrhardt does not compare sensor signal sequences but rather simply increases the count when the comparator output value changes.”.
No arguments are presented with respect to the double patenting rejections and therefore the rejections for nonstatutory double patenting are maintained.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11186402 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant claimed limitations are claimed in the ‘402 patent.
With respect to claim 1, see claim 1 of the ‘402 patent, which recites all of the limitations instantly claimed and is an obvious variation.
With respect to claim 2, see also claim 1 of the ‘402 patent, which also recites the limitations of claim 2.
With respect to claim 3, see claim 2 of the ‘402 patent.
With respect to claim 4, see claim 3 of the ‘402 patent.
With respect to claim 5, see claim 4 of the ‘402 patent.
With respect to claim 6, see claim 5 of the ‘402 patent.
With respect to claim 7, see claim 6 of the ‘402 patent.
With respect to claim 8, see also claim 1 of the ‘402 patent, which also recites the limitations of claim 8.
With respect to claim 9, see claim 7 of the ‘402 patent.
With respect to claim 10, see claim 8 of the ‘402 patent, which recites all of the limitations instantly claimed and is an obvious variation.
With respect to claim 11, see claim 9 of the ‘402 patent.
With respect to claim 12, see claim 10 of the ‘402 patent.
With respect to claim 13, see claim 11 of the ‘402 patent.
With respect to claim 14, see claim 12 of the ‘402 patent, which recites all of the limitations instantly claimed and is an obvious variation.
With respect to claim 15, see claim 13 of the ‘402 patent.
With respect to claim 16, see claim 14 of the ‘402 patent.
With respect to claim 17, see claim 15 of the ‘402 patent.
With respect to claim 18, see claim 16 of the ‘402 patent.
With respect to claim 19, see claim 17 of the ‘402 patent.
With respect to claim 20, see claim 18 of the ‘402 patent.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK